DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-2, 4-25, 27, and 30-32 are pending, of which Claim 24 is amended.  Claim 26 was canceled in the Amendment filed on 1/7/2022.  All claims are examined on the merits.  No new matter is found.
Response to Arguments
Applicant's arguments filed 1/7/2022 have been fully considered but they are not persuasive. 
Specifically, Applicant argues that a non-linear cut edge (previously in Claim 26 and now incorporated into Claim 24) is significant as compared to a linear cut edge because a non-linear cut edge would counter-act chafing and provide a visually appealing appearance ([0042] of the current Specification), thus overcoming the obviousness rejection.  However, mere aesthetic appeal would not be considered as evidence of significance for patentability in a utility patent (MPEP 2144.04 I).  As for the alleged benefit of reducing chafing on the skin, it is non-persuasive since it is not supported by factual findings (e.g., comparing force of a non-linear waist edge and that of a linear edge, where the only difference between the two is in the shape of the edge).  Additionally, while prior art LaVon does not explicitly teach that the waist edge can also be a non-linear cut edge, Examiner has already pointed to Fig. 6D in LaVon that shows it is known in the art of absorbent articles to have edges that are non-linear, even though that edge is not necessarily at the waist but rather at the leg openings.  This establishes that non-linear cut edges are known in absorbent articles and if non-linear edges can be formed at one opening of the absorbent article (i.e., at the leg opening), it would not be patentably distinct to form a non-linear edge at a different opening of the article (e.g., waist opening). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 25, 27, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over LaVon et al. (US 2014/0005020).
Re Claim 24, LaVon discloses disposable pant article having a waist opening with a waist opening edge, said pant article comprising a front panel and a rear panel (e.g., see Figs. 6C & 6D), said front panel comprising a front panel material having a front panel material edge and a front waistband (formed by 51, 52, 37a, see Fig. 4G, [0045]) having a front waistband edge, said front waistband being attached in an overlapping configuration to an outer surface ([0045] discloses that first belt layer 40 may come into direct contact with the wearer’s skin, thus the front waistband is on an outer surface) of a front waist edge portion of said front panel material, said rear panel comprising a rear panel material having a rear panel material edge and a rear waistband having a rear waistband edge (e.g., Figs. 6C & 6D), said rear waistband being attached in an overlapping configuration to an outer surface of a rear waist edge portion of said rear panel material (as shown in Fig. 4G), wherein said front and rear elastic waistbands are formed from a elastic waistband component comprising one or more carrier webs (51 & 52, seen in Fig. 4G),
said waist opening edge comprises a front waist opening edge portion and a rear waist opening edge portion, the front panel material edge and the front waistband edge overlap one another and are collinear (Fig. 4G), and the rear panel material edge and the rear waistband edge overlap one another and are collinear (clearly shown in Fig. 4G).
cut edge,” and the front/rear panel material edge and front/rear waistband edge “have been cut together” are directed at the process at which the article/waistband are formed.  As explained in the MPEP 2113, the patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In the instant case, the article/waistband has been shown to be the same as that of prior art.  Although a process of production for the article/waistband may be different from that claimed by the Applicant), the burden now shifts to the Applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  
LaVon does not disclose that the cut waist opening edge is a non-linear cut edge.  However, simple changes in the shape of an edge requires only routine knowledge in the field, especially seeing from Fig. 6D that a sheet/laminate can be cut to have non-linear edges away from the waist opening edge, thus further establishing that it is not innovative to have non-linear edges in absorbent articles.  See MPEP 2144.04.
Re Claim 25, LaVon also discloses that said front panel and said rear panel comprise a first elastic material (e.g., 37 & 39 that are sandwiched between 40 & 41, Fig. 4G), and said front waistband and said rear waistband comprise or consist of a second elastic material (37a), said disposable pant article having an elastic waist zone (where 37 & 37a are located) at said waist opening edge, said elastic waist zone comprising said first elastic material and said second elastic material.
Re Claim 27, LaVon also discloses that said pant article comprises an absorbent core (absorbent core 23).
Re Claim 32, LaVon also discloses that wherein: 
a first surface (formed by 51) of the front waistband is attached with and overlaps less than an entirety of said front panel (see Fig. 4G);

a first surface (51) of the rear waistband is attached with and overlaps less than an entirety of said rear panel; and
a second surface (52) of the rear waistband opposite to the first surface of the rear waistband is free of attachment with any base web of the disposable pant article.
Allowable Subject Matter
Claims 1-2, 4-23, & 30-31 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The reasons were stated in the Non-Final Office Action mailed on 11/19/2021.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575. The examiner can normally be reached M-F 9:00 - 5:00 Pacific.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        28 January 2022